Title: To James Madison from Richard Peters, 31 March 1790
From: Peters, Richard
To: Madison, James


Dear SirPhilada. March 31. 1790
I know your Time is so much occupied that unless on some very important Occasion it ought not to be interrupted. I send you a Pamphlet given to me by a Member of our House Mr Herman Husbands. As he reprobates the System of Finance it will not be the less pleasing to you on that Account. Having drawn the Principles of the federal Government from higher Sources than we ever thought of he must be a prodigious Genius. I never saw before the Reason of the Jews being federalists ’till I percieved their Fondness for Brokerage was drown’d in their Attachments to their Friends of the old Testament. We must have Husbands in the House of Representatives as he is of the same Side tho’ from deeper Motives with some who are already there & who seem to want a Lift.
If Husbands’s Balderdash does not amuse you it affords me an Opportunity of assuring you of the sincere Esteem with which I am affectionately yours
Richard Peters
Please to present my affectionate Compliments to Mr Jefferson of whose Arrival in our City I was not apprized ’till he had departed for N. York. He has a Head for deep Speculations, perhaps our great political Investigator may afford him some Amusement.
